Citation Nr: 0524134	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  03-26 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) by reason of service-connected 
disability.






ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION

The veteran served on active duty from June 1975 to June 
1977.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2002 rating 
decision by the St. Petersburg, Florida, Regional Office 
(RO).  

In August 2004, the Board remanded the case to the RO for 
further development.  Following the required development, a 
supplemental statement of the case (SSOC) was issued in June 
2005.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The veteran has a single service-connected disability 
rating for chronic musculoskeletal pain, secondary to 
recurrent spasms of scapular-thoracic, currently evaluated at 
40 percent disabling.  

3.  The veteran has a high school education.  He has had 
occupational experience as a mechanic/engineer, and he last 
worked full-time in May 1988.  

4.  The veteran's service-connected musculoskeletal pain, 
secondary to recurrent spasms of scapular-thoracic, alone 
does not preclude all forms of substantially gainful 
employment, nor does it cause marked interference with 
employment as to render application of the schedular 
standards impractical.  


CONCLUSION OF LAW

The requirements for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 3.340, 3.341, 4.15, 4.16(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

VA satisfied its duty to notify by means of a letter dated in 
September 2001 from the agency of original jurisdiction (AOJ) 
to the veteran that was issued prior to the initial AOJ 
decision.  Another letter was issued in September 2004.  
These letters informed the veteran of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  

As the VA's duties under the VCAA have been complied with, 
the veteran's procedural rights have not been abridged, and 
the Board will proceed with appellate review.  


II.  Factual Background.

Some of the basic facts in this case are not in dispute and 
may be briefly summarized.  The record reflects that the 
veteran has a high school education.  He has had occupational 
experience as an industrial mechanic; he last worked full 
time in May 1988.  The veteran's only service-connected 
disability is chronic musculoskeletal pain, secondary to 
recurrent spasms of scapular-thoracic, which is evaluated as 
40 percent disabling.  His application for a total disability 
rating based on individual unemployability (VA Form 21-8940) 
was received in August 2001.  

Submitted in support of the veteran's claim was a copy of a 
March 1998 decision by the Social Security Administration 
(SSA), which determined that the veteran had been unable to 
follow gainful employment as a result of severe impairments 
since April 1989.  It was noted that the impairments that 
were considered to be severe under the Social Security Act 
included chronic pain and non-union of the right ankle, 
chronic back pain, and chronic left knee pain status post 
surgical repair of medical meniscus and anterior cruciate 
ligament reconstruction.  That decision was confirmed in 
March 2001.  Associated with this decision were medical 
records, dated from April 1987 to April 2000, which show that 
the veteran received evaluation and treatment for several 
disabilities, including a left knee disorder, right ankle 
disorder, shoulder bursitis, and chronic back pain.  

Submitted in support of the veteran's claim were VA 
outpatient treatment reports, dated from January 2000 through 
September 2001, reflecting treatment for several 
disabilities, including complaints of shoulder pain and 
chronic ankle pain.  During a clinical visit in January 2001, 
it was noted that the veteran had been tried on a new 
medication for calcific peritendinitis of both shoulders.  
The veteran has a history of right ankle fusion in 1991; he 
also had orthopedic limitation due to ankle fusion.  

On the occasion of a VA examination in April 2002, it was 
noted that the veteran had an x-ray of his dorsal spine on 
October 10, 2000, which showed multilevel spur formation.  X-
rays of the right and left shoulder, performed in 1998, 
showed bilateral calcific peritendinitis.  The veteran 
reported problems with muscle spasms in the low back; he 
stated that, while in military service, he was initially sent 
to Electronic School in Chicago because he was unable to sit 
still for long periods, and he had muscle spasms.  He was 
transferred to Pensacola to Quartermaster school where he was 
able to do better.  The veteran complained of stiffness in 
his low back and shoulders especially in the morning.  He 
stated that he had difficulty getting up from a chair and 
moving forward quickly.  He denied flare-ups.  The veteran 
reported being in constant pain, especially with walking.  
The veteran indicated that the cold weather made his shoulder 
and back worse.  

His posture was good; he walked slowly.  Range of motion in 
the shoulders revealed a markedly reduced abduction; on the 
left his abduction was 80 degrees, and on the right abduction 
was 110 degrees.  Elevation was normal at 180 on the right 
and left.  External rotation was 70 degrees on the left, and 
80 degrees on the right.  Internal rotation was 75 degrees on 
the left, and 90 degrees on the right.  Examination of the 
neck showed flexion to 30 degrees, and extension was 20 
degrees.  Rotation was 35 degrees on the left, and 45 degrees 
on the right.  Examination of the back showed some 
paravertebral muscle spasm; no pelvic tilt.  Extension was 35 
degrees, flexion was 35 degrees, deviation to the left was 
25, and deviation to the right was 40 degrees.  Rotation was 
15 degrees to the left, and 45 degrees to the right.  
Straight leg raising on the left was 65 degrees, and 70 
degrees on the right.  He had no Babinski, with sharp 
withdrawal on stroking of the soles of the feet.  Cough 
caused pin in the left hip area.  The veteran stated that he 
was unable to walk on his toes or heels because of surgeries 
on his right ankle.  He was able to squat with moderate 
difficulty.  The pertinent diagnoses were bilateral calcific 
peritendinitis of both shoulders, and disc degeneration of 
L3, L4, and L5, with low back syndrome.  

The veteran was afforded another VA examination in April 
2005, at which time he indicated that he developed chronic 
spasms in the scapular-thoracic area while he was in service 
in 1975.  After discharge, he was involved in two car 
accidents; the most recent accident occurred in 2003, when he 
was rear-ended and suffered damage to his back.  The veteran 
indicated that he had herniated disc as a result of the car 
accident, but he opted not to have surgery because he had had 
many other surgeries.  He also fractured his right ankle in 
the car accident.  He also had an industrial accident while 
working as an industrial mechanic in 1989; that was his last 
job.  The veteran indicated that he had constant pain in the 
lower back, and he also spasm in that area.  The veteran 
stated that the symptoms in his lower back affected his daily 
activity to the extent that he is bothered by prolonged 
sitting and walking.  The veteran also complained of 
radiation down his left leg, which appeared to be related to 
the injuries he sustained in the post-service accidents.   It 
was noted that the veteran had not had incapacitating 
episodes in the last twelve months.  The veteran indicated 
that the pain was constant but not in a flare-up fashion; his 
complaint of pain was in the lower back.  

Examination of the spine revealed moderate spasm in the 
lumbar area with the loss of the normal lumbar lordosis but 
no spasm in the thoracic area of the spine.  There was no 
tenderness.   Range of motion in the lumbar spine revealed 
forward flexion of 75 degrees.  Backward extension was to 10 
degrees.  Lateral flexion was to 30 degrees, bilaterally; 
and, rotation of the lumbar spine was to 20 degrees 
bilaterally.  The veteran complained of pain in all the above 
range of movement, but less with the rotation of the lumbar 
spine.  Straight leg raising was to 35 degrees, bilaterally.  
No additional range of motion loss due to pain, fatigue, 
weakness, or lack of endurance following repetitive use.  The 
examiner noted that service-connected chronic musculoskeletal 
pain, probably secondary to recurrent spasm of the scapular-
thoracic area, which is the original condition that was 
service connection.  The examiner pointed out that the 
veteran, since he left military service, had had multiple 
accidents including industrial accident and car accidents 
which were not related to the service, and had caused a 
significant medical problem in his lumbar spine, including 
likely sciatica or radiation down the left leg, but these are 
not related to service, rather to the post service injuries.  
The examiner also observed that the veteran left his job as a 
result of an industrial accident, and went on disability 
because of that as well as the multiple other accidents he 
had.  The examiner concluded that the veteran's difficulty 
with employability appeared to be related to the multiple 
injuries after the service, and could not be related to the 
service without resort to speculation.  


III.  Legal analysis.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2004).  

VA law provides a total rating for compensation where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16(a) (2004).  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from common etiology or a single 
accident; (3) disabilities affecting a single body system, 
e.g., orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric; (4) multiple injuries incurred in 
action; or (5) multiple disabilities incurred as a prisoner 
of war. It is provided further that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to for the service-connected disability 
or disabilities are met and in the judgment of the rating 
agency such service-connected disabilities render the veteran 
unemployable.  38 C.F.R. § 4.16(a).  

VA law provides that a total rating for compensation purposes 
based on unemployability will be granted when the evidence 
shows that a veteran, by reason of service-connected 
disabilities, is precluded from obtaining or maintaining any 
gainful employment consistent with education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).  In 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United 
States Court of Appeals for Veterans Claims (Court) held that 
consideration must be given to two standards, an objective 
standard based on average industrial impairment and a 
subjective standard based upon a veteran's actual industrial 
impairment.  

VA regulations generally provide that veterans who, in light 
of their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Unemployability is synonymous with inability 
to secure and follow a substantially gainful occupation.  See 
VAOPGCPREC 75-91 (O.G.C. Prec. 75-91).  

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability neither nonservice-connected disabilities nor 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Id.  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2004).  

The record reflects that chronic musculoskeletal pain, 
secondary to recurrent spasms of scapular thoracic is the 
veteran's only service-connected disability.  The record 
reflects that the veteran has a high school education.  He 
has worked as a mechanic/engineer; he was last employed on a 
full-time basis in May 1988.  The veteran maintains that he 
is unable to obtain gainful employment because of his 
musculoskeletal pain, including low back pain, bursitis in 
both shoulders, and his right ankle disorder.  

The evidence does not reflect that the veteran has a single 
disability or a combination of disabilities that results in a 
100 percent schedular evaluation or that he has a single 
disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  Therefore, he does not meet the schedular 
requirements for TDIU under 38 C.F.R. § 4.16(a).  However, he 
might nonetheless be entitled to TDIU based on 38 C.F.R. 
§ 4.16(b) and § 3.321(b), and, as such, the Board will 
address this avenue for granting TDIU.  

The Court has clarified that, where a claimant does not meet 
the schedular requirements of 4.16(a), the Board has no 
authority to assign a TDIU rating under 4.16(b) and may only 
direct the RO to refer the claim to the Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service for such extraschedular consideration.  Bowling v. 
Principi, 15 Vet. App. 1 (2001); see also VAOPGCPREC 6-96.

The question raised by 38 C.F.R. § 3.321(b) and § 4.16(b) is 
whether there are unusual circumstances, peculiar to this 
veteran, which prevent him from having the usual amount of 
success to be expected in overcoming the handicap of his 
service-connected disability.  In this case, the Board finds 
no such unusual circumstances.  While the record indicates 
that the veteran may have recurring pain in his lower back as 
well as occasional muscle spasm in the back, with radiation 
down the left leg, there is no medical evidence of record 
that his disability precludes him from any substantial 
gainful employment.  It is noteworthy that, on examination in 
April 2005, the examiner noted that there was no spasm in the 
thoracic area; and, there was no tenderness.  The examiner 
noted that the veteran had not had incapacitating episodes in 
the last twelve months.  In addition, the examiner stated 
that the veteran's complaints of low back pain and radiation 
down the left leg appeared to be related to the injury in the 
multiple accidents after service.  Indeed, following the 
examination, the VA examiner stated that the veteran's 
difficulty with employability appeared to be related to the 
multiple injuries he sustained after service, and could not 
be related to the service without resort to speculation.  
Clearly, the thoracic spine condition and related 
musculoskeletal pain are not considered severe enough to 
preclude gainful employment.  Social Security records show 
medical treatment consistent with the history of chronic back 
pain; however, it was also clearly noted that the veteran's 
capacity for work activity had been substantially eroded by 
his level of constant pain, limitations imposed by severe 
right ankle arthritis and non-union of the ankle.  Finally, 
the mere fact that the veteran is not working, and has not 
worked for many years does not equate to a showing of 
disability due to service-connected disability.  

The veteran's work history reflects that despite his service-
connected disorder, he has worked as a mechanic/engineer.  
There is no probative evidence showing that the veteran is 
unable to work now due to his service-connected chronic 
musculoskeletal pain, secondary to recurrent spasms of the 
scapular thoracic.  The only evidence of record tending to 
indicate the veteran is unemployable due solely to service-
connected disability is his own claim.  However, he has not 
been shown to possess the requisite medical expertise needed 
to render either a diagnosis or a competent opinion regarding 
medical causation.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Rather, the evidence shows that he has a nonservice-connected 
right ankle disorder, which has a significant impact on his 
ability to work.  

The Board finds, based on the above, that the veteran's 
service-connected disability does not render him unable to 
obtain substantially gainful employment.  Neither does the 
record reflect an unusual circumstance that places the 
veteran in a different position than other veterans with the 
same disability rating.  Accordingly, the Board concludes 
that he is not entitled to TDIU.  After consideration of all 
the evidence, the Board finds that the preponderance of the 
evidence is against the claim.  

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 58 (1991).  


ORDER

A total disability rating based on individual unemployability 
due to service-connected disability is denied.  


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


